Per Curiam.
Ridgely, Booth, Cooper, Warner, and Davis unanimously. Judgment reversed. We are of opinion that a promissory note is, by the Act of 1793, 2 Del.Laws 1133, excepted and taken out of the Act of 1792, c. 248, 2 Del.Laws 1031, and that the Act of 1773, c. 216a, 1 Del.Laws 524, is not revived as to promissory notes. There is no clause respecting the Act of 1792, and it appears to have been the intention of the legislature to place mortgage bonds, bills, promissory notes and settlements under the hands of the parties concerned all on the same footing. If this was not the intention, it is not conceivable why mortgages, bonds and bills were introduced into this Act. They were not included in the former Acts; and here they are all excepted from the Act of 1792 and pleaded without limitation, though mortgages, etc.